Case: 12-30717       Document: 00512217663         Page: 1     Date Filed: 04/23/2013




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                                            FILED
                                                                           April 23, 2013

                                       No. 12-30717                        Lyle W. Cayce
                                                                                Clerk

A S J INTEREST, L.L.C.; ELEANOR SIMMONS CHILDRENS TRUST;
ELEANOR SIMMONS MARITAL TRUST; MARY DANIELL LONG
BRYANT; JONATHAN E. B. LONG; THOMAS W. B. LONG; NED A.
STEWART, JR.; BEATRICE STEWART SPEER ESTATE; MADISON
INTERESTS, L.L.C.; STEWART M. MADISON; JAMES R. MADISON; F & G
INVESTMENTS, L.L.P.

                                                  Plaintiffs-Appellants,
v.

CHESAPEAKE LOUISIANA, L.P.

                                                  Defendant-Appellee



                    Appeal from the United States District Court
                       for the Western District of Louisiana
                                No. 5:11-CV-01343


Before REAVLEY, JOLLY, and SMITH, Circuit Judges.
PER CURIAM:*
         The judgment of the district court is affirmed for the reasons given by that
court.




         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30717    Document: 00512217663     Page: 2    Date Filed: 04/23/2013



                                 No. 12-30717

      Appellants contend that the parties had a binding lease contract when the
attorney for the plaintiff and the landman for Chesapeake agreed in May of 2011
that a lease of section 33 would be made on the same terms as the prior lease of
section 34 between the same parties. Clearly the agreement at that time was to
make a future lease. The written lease had to be prepared and signed, with the
bonus payment made, all as before. Appellants say the absence of an express
agreement to await more made the May oral agreement enforceable. There is
no evidence of Chesapeake consenting to a final lease contract at that time, and
Louisiana law provides that even an agreement to lease is not binding if the
parties contemplate more. See La. Civil Code articles 1947 and 2670. The
parties did contemplate more, but more failed to happen.


AFFIRMED.




                                       2